Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 1 of 9




                   EXHIBIT "S"
' *    'v           Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 2 of 9


        Sciame                           Construction Managers
                                         Consultants
                                                                                     RFI Transmittal

        WHER E BUILDING IS AN ART        Builders
        Sciame Construction, _LC    14 Wall Street 2nd Floor New York NY 10005 United States   •

        PROJECT                CUNY New Academic Building                   DATE SENT
                                                                                                    1/23/2017
                               CUN-901
                                                                            RETURN BY               1/30/2017

       SUBJECT
                              1130 - Design Movement between                RF! ID
                                                                                                    1130
                              the Auditorium and Main Building

       TYRE                   RFI                                           transmittal ID          13818

       PURPOSE                To Answer                                     •'I A                   Info Exchange

       QUESTION               In reviewing submittal 084426-007-0l/he Design Team included a
                              comment that "The structural ade^tdcy of this anchor and the relative
                              movements between auSt           roof and main building still has not been
                                                                 ,
                                                                     ;


                              submitted," Please define what the relative movement between the
                              auditorium roof and main building is per design so that Whitestone can
                              provide Yuanda with that information for analysis to ensure that the
                              design movement was adequately addressed in the facade design.

       Si SGESmON

                           1. SHOP DWG SUBMISSION NUMBERS MUST BE IN SEQUENCE OF THE
                           PREVIOUS SUBMISSIONS,
                           2. THE CONCERN WAS PREVIOUSLY NOTED IN 2014 UNDER
      FROI'                SUBMITTALS 084413-020-01 AND 084413-020-02 ON SHEETS D328, D329,
                           D331 AND Y52 TO VERIFY A LARGER MOVEMENT JOINT TO
            NAME
                           ACCOMODATE ROOF DEFLECTIONS. THE NOTE WAS ALSO INDICATED
                           ON RFIS 1033 AND 1033R1.
            Dan Dillon
                           3. REFER TO ATTACHED ESTIMATED ROOF DEFLECTIONS BY WSP.     100

                           NOTE: WSP CLARIFIED 50% OF THE SDL HAS ALREADY OCCURRED AND
                           THAT FIGURE CAN BE REDUCED. EVEN WITH THE 50% REDUCTION OF
                           THE SDL DEFLECTION, WE BELIEVE THE CONTRACTOR'S HEAD
            mAME
                           ANCHOR DETAIL MAY NOT ACCOMODATE THE ESTIMATED ROOF

            Dan Grimaldi   DEFLECTIONS.
                                                                                            5279
                           4. REFER TO ASK- 266 FOR SUGGESTION FOR THE HEAD ANCHOR
                           DETAIL TO ACCOMODATE POTENTIAL MOVEMENT.
         Juan Mejia                  I CI Ml IS LCI3LII i CI I I
                                                                               Li/, j j j—7-483
                                                                 n.com

                                                                 m.no@perkinseastman.
         Mindy No                      Perkins Eastman                                             (212) 353-7366
                                                                 com

                                                                 P.CHEEVERS@perkinsea
         Paul Cheevers                 Perkins Eastman
                                                                 stman.com




      r OPj'FS
                                                                                                           >


                                                                                                               |   PLAINTIFF'S
      Adam Giusti                           (Sciame Construction, LLC)
      Athena Sountis                        (Sciame Construction, LLC)
                                                                                                               i    EXHIBIT
      Christina James                       (Sciame Construction,        LLC)                                  m
                                                                                                                      k
      Dan Dillon                            (Sciame Construction,        LLC)                              k

      Freddy Whitney                        (Sciame Construction,        LLC)
      Harold Lander                         (Sciame Construction,        LLC)

                                                                                                        Page 1 of 2
  WCC 004600
             Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 3 of 9

                                                            RF1 Transmittal
                                                           DA~E        1/23/2017
                                                             ID
                                                                           13818

    Jamie Fundinger           (Sciame Construction, LLC)
    Joseph Asante             (Sciame Construction, LLC)
    Lily Chen                 (Sciame Construction, LLC)
    Luis Medina               (Sciame Construction, LLC)
    Michael Pombo             (Sciame Construction, LLC)
    Ryan Murphy               (Sciame Construction, LLC)
    Sean Smith                (Sciame Construction, LLC)
    Timothy Keating           (Sciame Construction, LLC)




                                                                     Page 2 of ?
WCC 004601
                                                                                            Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 4 of 9




                                                                                                                                                                   . fa:      'c (C.1-,                      fc.2;
                                                                (A.                                                           . B                   ;b-s)                                                                                                                             r                         .e                                          Hi:
                                                                  h-                                                                  JiiT           _                          4-'- ;           ^,r. L(.
                                                                                                                                                                                                                                                                                  -h                                4-
                                                                                                                                                                                                                                                                                                                                                                                       H
                                                                                                                                                                                                                             < 3
                           :'h'.                                                                                                                                                        I
                                                                                                                                                                                                         j                      ii 1 1                J.
                                                                                                                                                                                                                             -i= -J - • -i j s-.dfcr                          .I                                         I
                                                                                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                                                                                                                                                                                                                                                                                 i<-
                                                                                                                                                                                                 «• t?                   ?            t |«rT I f 1?                               ?
                                                                                                                                                                                                                                                                                                            -16


                                                                                                                                                                                                                                                                                                                             ?-|f :
                                                                                                                                                                                                                                                                                                                                                 ~i'n? ~
                                                                                                                                                                                                                                                                                                                                                            -T

                                                                                                                                                                                                     1       H—-                                                                          i                                                                    Y
                                                                                                                                                                                                                                                                                                                                                                            ^4 si
                                                                                                                                                                    Jt.                                                                                                                                                                                                           •5 '•                   i     13.3
                           (13)                                 i-=                                                                                                                                                                                                                                                                                                                :          1;
                                                                                                                                                   i                           1             fr-r-
                                        hj                              f                                                                                                                                                                  j T -U i •                                                                                                                                       fij 9                               1        '
                                                                                                  If]
                                                                                                                                                                                  :
                                                                                                                                                                    >;                                                                                                                                                                                                                          l:              •13)
                                                                                                                                                                                                                                   I- -t s v -fe^--s4— J                                                                                         r
                                                                                                                                                                                                                                                                                                                                                                      stir        V
                                                                                                                                                                                                                                                                                                                                                                                            nl.i'
                          112;           +                                                                                                                                                                                                                                                    .j>raaja|                                                             v.ian •?•••

                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                                                                    v

                                                                                   wii%«            K                                                                                                                                                                                                                                                                                                          (12)         Parkins Eastman
                                                                                                                   J
                                                                              F ° :gy
                                                                                  "                                                                         I !> !ir if                                       r>
                                                                                                                                                                                                              f B
                                                                                                                                                                                                                                '•?             ? ?:^ir::Wlfs 0«a
                                                                                                                                                                                                                                                                                              b
                                                                                                                                                                                                                                                                                                                                          iu
                                                                                                                                                                                                                                                                                                                                                       i?:;-                                                    11.9



                                                                                                                                                                                                                                                                                                                                      a|— —f!
                                                                              if                                                                                                                                                                                                              T -Jsstaj
                                        s                              I J                                                                                                                                           ;; I sarf J                           i*. T'<- ' . 7i                                                                                                                                                  ss~: rr
                                                                                                                                                                                                              P.
                                                                        *• [. jsS * SL.                                         Hi1!1 .
                                                                                                                                                                     -L_                                      i- r                                                                                                                      i f """• E
                                                                                            :                                          i!                                      —y                                                                                                                                                                      iu"                                                                          51


                                                                                     L
                                                                                                                         s
                                                                                                                                                                                                 i
                                                                                                                                                                                                                         M
                                                                                                                                                                                                                                                                                                                                                                    ww ""fj-iv -i| ti'il SSswhk
                                                                                                                                                                                                                              ^V                  ;>pSi Jy t4 ,LI
                          (11 .                                                                                                     T-t £
                                        -I-
                                                                T"l                                            --         I-                   "I                                                                            / '


                                                                                                         I                                                                                       i C-f h                                                                                                                                    :--ua_ia                                            :
                                                                                                                                                                                                                                                                                                                                                                                                                           Hb-                I


                                                                   *1
                                                                               ;

                                                                              (?
                                                                                        L.       VIJJ^JTJ.          L




                                                                                                                                                                               J"
                                                                                                                                                                            ^ ! . jjUHiS
                                                                                                                                                                                                                                                r' f-7--: ' t                                                       r~47~"        Ji. •*                                                      |S               10.7
                                                                                                                                                                                                                                                                                                                                                                                                                           sssr:.
                                                                   ! Ut»      I
                                                                                                              r?
                                                                                                                                                                                                                               Ss                        :l. -Ay. ' f vihS-jl]                                                                                                         ;j

                                                                                                                                                                                                                                                                                                                                                                    mJTif* ~
                                                                                                                                                     7
                                                                                                                                                                                            II                                              s-                                                I. nl;.;-'"       .                                                                          i Iji
                         (io)                               •I-
                                                                              si,               "fei                                      I   -i
                                                                                                                                                                                                                               ,-;i
                                                                                                                                                                                                                                            s                                                 :
                                                                                                                                                                                                                                                                                                  ivtowjiiii


                                                                                                                                                                                                                                                                                                      1                       .
                                                                                                                                                                                                                                                                                                                                                                   -kmst nr~           -

                                                                                                                                                                                                                                                                                                                                                                                              |
                                                                                                                                                                                                                                                                                                                                                                                  thH Lr (»>
                                                                                                                                                                                                                                                                                                                                  —   .   —


                                                                                                                                                                                  s                                                                   St it..                                                                                                                                                              »
                                                                                                                                              f, i '7 V
                                                                                                                                              ; {  v  o
                                                                                                                                                                                                                                      Si                                                                    ^                                                                     : I                ,.       ,?.1.         _
                                                                  ('          f                                                                                                                                                                                                                                                                                                                     rti       ,i.ji
                                                                                                                                                                                                                                            -                                                               i   .




                                                                  :'krn
                                                                                                                                                                                                                                                                                                                                          1-b           ,                         ,n r
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                          -t-—                                                                              —===^^"1 1                                        <ai)
                                                                                                                                                                                  •i
                                                                                                                                                                                                                                                                                  T                                  v                      i           iS                             "i
                          9 >•                                                                                                                                             NOTE WSP NOTED
                                                                             I v.vt'( I i         lull                  -Tr
                                                                                                                                              ,T\                          THAT APPROX 50% OF
                                                                        J                                                                                     kI           SDL HAS ALREADY                                                                                                                                                                                                                                 jKcnmc-
                                                                                      ;:i       ivuxip <i;-    P                              'V                           OCCURRED AND THAT                                                                                                                                                                                                                              CITY TECH
                                                            i                                                                                                                                                                                               AUDITORIUM ROOF FRAMING PLAN
                                                                             I •                     J         f-                                                          FIGURE CAN BE
                                                                                                                                                                           REDUCED IN THE                                          !T;                 m    koaCh       i.l -Tn                                                                                                                                           ACADEMIC
                                                                                                                                                                                                                                                                                                                                                                                                                          BUILDING
                                                                   bs|                                         i                                                           ESTIMATION OF THE
                                                                                                                                                                           TOTAL DEFLECTION.                                                                    fA
                                                                                                                                                                                                                                                                                                                                                                                                                      I

                                                                                                                                                                                                                                                            ;Hdte
                                                                                                                                              VI
                         ,av        I                                                                              —i
                                                                                                                                                                                 51 =
                                                                                                                                                                                      rr J
                                                                                                                                                                                                                                                                                                                                                                                                                          nuwimmc
                                                                                                               ;                                                                                                                                                                                                                                                                                                          MECH. MEZZ. ,AND
             I                     "I                                                            V:                                                                                                                                              *:                                                                                                                                                                       AUDITORIUM (RO )F
                                                                                                                                                                                                     i
                                   .1                                                                                                                                                                                                                                                                                                                                                                                     FRAMING PLAiN
                         7)

                                                                                                                                                                                                                                                                                                                             ESTIMATED ROOF
                                                                                                                                                                                                                                                                                                                             DEFLECTIONS:                                                                                 S-1 33.00
                                                        MEC HANICAL MEZZANINE FRAMING PLAN
                                              Vs-IDM.                                                                                                                                                                                                                                                                        NOTE WSP NOTED THAT APPROX 50% OF
                                                         tson.
                                                                                                                                                                                                                                                                                                                             SDL HAS ALREADY OCCURRED AND THAT
                                                        ;
                     I                                      "                -=f,™:S==                                                                                                                                                                                                                                       FIGURE CAN BE REDUCED IN THE
                                                                                                                                                                                                                                                                                                                         ESTIMATION OF THE TOTAL DEFLECTION
                                                            I mmm*
                                                            fs?rt '':Un„?                                -^7^A
                 I

WCC 004602
                                         Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 5 of 9




                                              -h                                               ::
                                                                                                                                        i-
                                                                          l;tv.
                       '                                                                                                                                        Ik-
                     J.

                                                                 j




                               r
                                                                 4                     '
                                                                                                                                                         J
     r;
                                                                                       i
                                                                                                                       fr
     •I                            alum frame
                                   ribs for                                                                                         alum frame
                                   support                                                                                          ribs for
                                                                                       >                                   /
                                                                                                                                    support
                                                                     V:
                                              movement
                                                                                       i Ti                                            movement
                                              slot
                                                                                                                                       slot
                                                   Structural silicone
xV
                                                   joint may need to
                                                   accommodate                    :Y       :


                                                   forces from
                           4
                                                                                  (
                                                                                  >                 :                                     Structural silicone
                                                   cantilevered reaction                                                       r.

                 :d                                                                                                    SSIL___         _ joint may need to
                                                                                                                      V'       Z       — accommodate
                 i
                                                                                                                                         * forces from
                                                                                                        SAL
                                                                                  i                                                      cantilevered reaction
                                                                                                              d|i:l




                                                                                  c
                  vV
                                                         Gasket instead of                               A-                          -(Structural silicone.
                                                         sealant.
                                                                                  (
          HEAD ANCHOR UP
                                                                                       HEAD ANCHOR                                     ASK-266:
          POSITION:
                                                                                       DOWN POSITION:
                                                                                                                                       WT-3 HEAD ANCHOR
                                                                                                                                       DETAIL: RFI 1130
                                                                                                                                       01/27/17
WCC 004603
                                                       Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 6 of 9



                                                                                                                                                                                                                                                                                                                             Review Response Received
                                                                                                                                                                                                                                                                                                                             F. J. Sclflme Construction

                                »
                                *1
                                                                                                                                                                                       I
                  MATCH LIRE
             ©                                                                                                                                                                         J                                                                                                      MATCH HUE
                                                                                                                                                                       "1




                                                                                                                                                                                                                                   m

                                                                                                                                                                                                                                                      @
                                        p^-       ••   ••" '   " ••         '•>:                                ::                                            :lv ""

                                                                                   /T\ PARTIAL ELEVATION
                                                                                   KyjrtJ SCM.E T-IH'M'-f                            J                                                                                                 I
                                                                                                                                                                                                                                   (
                                                                                                                                     \
                                              I
                                        i
                                                                                                                                         jL

                                                                                                                                3?




                                                                                                                     Add section. Wo believe a larger                  i       )
                                                                                           PARTIAL EtEVATlOH         glass joint is needed in this area
                                                                                   \V52y   xntt.m-.rv
                                                                                                                     to accommodate roof deflections.




             ©-                 X                                                                                                                                                             MATCH LIRE
                                                                                                                                                                                   - I                     ©
                                                                                                                            T

                                                                                                                            I                                                                                  Does this
                                                                                                                                                                                                               lino
                                                                                                                                                                                                               represent .i
                                                                                                                                                                                                               glass
                                                                                                                                                                                                               mullion'?
                                                                                                                                                                                                                                                                                                                                  E  ii


                                                                                                                                                                                                                                           LEGEND:
                                                                                                                                                                                                                                                                                                                                      3TiT
                                                                                                                                                                                                                                           I     I G1 : EMM CLEAR H5 LOW-E t•-YNE0175 i Oil F2 SURFACE' I2AR-!','!,I CLEAR


                                                                                                            J
                                                                                                                                                                                                                                           I     I       HSYWH WARM EDGE:
                                                                                                                                                                                                                                                     GJtW.IM CLEAR HS:
                                                                                                                                                                                                                                                                                                                             E»
                                                                                                                                                                                                                                           PJM SA»fc*'boePW
                                    I                                                                                                                                                                                                      |jjgj G3:pMCL^II5L0^(Y«^75^ONHSW«EH^'^^CLEW                                       ^CHITtCT.

                                    I                                              £T\ PARTIAL ELEVATIOH
                                                                                   \Yi2y   --mi j.vr.r.T                                                                                                                                   (7?^ G3A8MM CLEAR IIS LOW E 'YHE017S ) ON »2 SURFACE»I2AR'8MM CLEAR               —
                                    I                                                                                                                                                                                                      Y *»<            VY1THCOMMON V.1tlTE dots FRIT ON lli surface aho WARM EDGE;      ^

                                    I                                                                                                                                                                                                      rsn Gi: 8 MM CLEAR HS LOW-E
                                                                                                                                                                                                                                           V' 4          FT W1T1I WARM EDGE:
                                                                                                                                                                                                                                                                               •YHE0I75 I ON *2 SURFACE- 12AR' HUM CLEAR

                                                                                                                                                                                                                                                                                                                             i it iwivrciirovD.vn'CWfsrotcni

                                    I                                                                                                                                                                                                      (5Ya G1A: 8MM CLEAR FT LOW-E IYTIE0I7S i Oil *2 SURFACE' I2AR'19MM CLEAR
                                                                                                                                                                                                                                           l°23           FT WITH WARM EDGE:

                                    I                                                                                                                                                                                                      Q G5: 12MM CLEAR FT -3.W CLEAR SGP' 12 MM CLEAR FT
                                                                                                                                                                                                                                                                                                                                               T"
                                                  i                                                                                                                                                                                        prrni GS: I2MM CLEAR FT '3JW CLEAR SGP' 12 MM CLEAR FT '3.M CLEAR SGP'
                                                                                                                                                                                                                                           ULa           12 MM CLEAR FT

                                                                                                                                                                                                                                                     GK 12MM CLEAR FT ' 1.52 CLEAR SGPM2MM CLEAR FT;                         PROJECT TITLE.
                                                                                                                                                                           )                                                                                                                                                              CITY   UK"!
                                                                                                                                                                                                                                           1^3 G 10: IMM CLEAR FT LOW-E 1 YNE0I7S I ON ft SURFACE' 12AR-8MM CLEAR                         ACADEMIC
                                                                                                                                                                                                                                           S3            FT Wmi WARM EDGE:
                                                                                                                                                                                                                                           (T^-l Git: 8MMCLEARFT LOW-E IYTIE0I75 I ON « SURFACE' I2AR'8MM CLEAR FT
                                                                      30"
                                                                                                                                                                                                                                           F?1           WITH COMMON YrttfTE TEXT FRIT ON Y3 SURFACE WITH WARM EDGE:
                                                                                                                                              ir                                                                                           ^-"~l Stn&whscPtK
                                                                                                                                                                                                                                           TTTTTI G 1 1 A : BI.IM CLEAR FT LOW-E < YTIE017S J ON *2 SURFACE'I2AR'£MM CLEAR
                                                                                                                                                                                                                                           lilill a ^ FTYITTH COMMON WHITE DOTS FRIT Oil « SURFACE KITH WARM EDGE:
                                I                                                                                       I                            I    )
                                                                                                                                                                                                                                                     GI2:C'. IM CLEAR   FT:
                               si                                                  ® sssr"                                                                                                                                                 m                h.jl-vM
                                                                                                                                                                                   I                                                                                                                                          II-.': I- 1 My
                                                                                                                                                                                                                                                     POI: 3.2MM ALUMINUM SOLID PANEL . 3033HM. PVDF 3 ants :



                               b                                                                                                                                                   b       (WT1. 3. & Oi'T 1st Review 2014-1(MW|
                                                                                                                                                                                                                                           1=1 TC2: TEEnACOTTA BAGUETTE.

                                                                                                                                                                                                                                                     DEADLOAD ANCHOR SYMBOL
                                                                                                                                                                                                                                                                                                                              CNcsAcN By
                                                                                                                                                                                                                                                                                                                                M*»N

                                                                                                                                                                                                                                                                                                                              A»W»H>
                                                                                                                                                                                           Submittal 084413-020-01

WCC 004604
                           Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 7 of 9



                                                                                                                                                                                                                                           ioviuw Response Roc
                                                                                                                              Gloss is silling on roof           Connection                                                                r. J. Semme Constru.
                                                                                                                              nbovo must nccommodnte all vertical
                                                                                                                              movomonls


                                                                                                                              The glass must iransilion from hanging
                                                                                                                              lo silling al somo localion                  Show
                                                                                                                              whoro Ihis happens on elevations and
                                                                                                                              add required details. Nolo, we oxpeel
                                                                                                                              Ihis lo happen at a column line where
                                                                                                                              Ihero will he litlle vortical movements.




                                                                                                                                               ?;                                   9
                                                                                                          jL                                        f-io4*
                                                                                                                                           z
                                                                                                                                                                                                 !
                                                                  Add section
                                                                 for joints




                                                      CM]


                                                                                               JL.                 rt-

                                                                                           "
                                                                                                                    _§L
                                                      (wag
                                                                                                          LI
                                                                                               \                                   1
                                                      liswl
                                                                                r-sz -
                                                      ISwil                     1,         1         ''
                                                                                                               3    P
                                                                                                                                       - -fflr         1 ir;-
                                                                          ?;
                                                              BY WCC
                                                      fFCSl                                                    A
                                                                                                                    !'
                                                      CUD
                                                              by r.-cc          J                                   «!                                          by r.-cc
                                                                                                                                                                            rwsl
                                                                                                                    B
                                                                                                                    H

                                                                                      <r                                       l=d
                                                                                      1
                                                                                                                    C
                                                                                       n                                               t
                                                                                                                    II
                                                                                      n
                                                                                      "
                                                                                                                    n.
                                                                                                                    h;
                                                                                      R
                                                                                                                    h'.
                                                                                                                    it

                                                                                      ?


                                                                                      n
                                                                                                                    n
                                                                                                                    R
                                                                                                                    "
                                                                                                                    f
                                                                                                                                                                                                                                                 iff
                                                                                      n                             !'        :i
                                                                                      <
                                                                                                                   r
                                                                                                                    R
                                                                                                                                   J
                                                                                                                              i-WU
                                                                                                                   R                                                                                                                      S5T"
                                                                                                                               -
                                                                                      P
                                                                                                                   P               H *»
                               \\\\t                                                  ft
                                                                                                                          :


                               hi   ,a                                                n                                                                           rn.


                                                                                      n
                                                                                      H
                   J                     ^ - V- _   ^ ^ ^                            rJ
                                                                                                                                                                                   ^ -?T
             r-~
                                         .ir
                       R
                                         .b
                       :RI                F                                                                                                                                                                                               cw * wtiiDov/sioaons design.




                                                                                                                                                                                                                                          YUANOA USA COnPTOIATIDN


                                                                                                                                                                                                                                                 :r tiiie.
                                                                                                                                                                                                                                                     CITY •
                                                                                                                                                                                                                                                     ACAOEWC
                                                                                                                                                                                                                                                      BU&DING
                                                                                                                                                                                                                                         I a> JAY STMET 8AOOKI.YH.llf 1 1301




                                                                                                                                                                                                                                                    <*L

                                                                                                                                                                                           |WT 1 3. & 8. ALT 1st Review 2014-10-69          Apgmtcd Py


                                                                                                                                                                                           ^Submittal 08441 3-020-01                 .
WCC 004605
                                                                    Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 8 of 9



                                                                                                                                                                                                                                                                               Tovlow Ros|Mins(j Recnivod
                                                                                                                                                                                                                                                                               F. J. SCIMW Construction




                                                                          SooD303TrT
                                                                                                                           Do noi                     A
                                                                          rcdiico caulk
                                                                                                                           square cut
                  (Gap between bottom of glass               j            loini
                                                                                                                           corners of
                  and extrusion does not seem                i                                            T
                  large enough to accommodate
                  movements • including
                                                                                                                           til"'''.
                                                                                                                                                                                             9
                  hiovements of roof beam at                 i
                  bottom       Verify adequacy
                                                                                                                                      Mfr                                                    i
                                                                        ifr ,t-
                                                                                                  /




                  few!
                                                                                              ;

                  HMD
                                [Show
                                isections at
                                (joints                                                                                                                                                                   IlsobI
                  [almI

                                                         A                   >                                                              T*_
                                                                                                                                                                          S
                                                                        31                                                                                                                                                         <
                                                                                                                                                                   s* '
                  IDR01I
                  ILS06]
                  (Ml
                             BY WCC
                                                 i ... -i^
                                                                   3E                                                                                                                                     IS604I

                                                                                                                                                                                                 BY VKC
                                                                                                              r. , :                                                                                      IWI
                  |S646l
                                                                                              I                                                                               *
                  I LS03 1

                  l"PQ5l                                            S
                                                                                                                                                            Jl                                            |S629|
                                                                                                                                                                                                                                          [HTSr
                                                                                                                                                                                                                              \
                  |SG47]
                                                                                          I                                                                                                                                                                                    m—



                      r~
                                                                                      I                                                                            •SF
                                                             •!
                                                                                                                       I
                                                                                  I

                                                                                                                               [Calculations
                                                                                                                               jare required
                                                                                                                               (for bracket                                                                         C
                                                                                                                                                                                                                                                                                         F
                                                                                                                               land weld lo                                                                  All field weld
             L.                                                                                                                [structure                                                                   must be                                                            =F
                                                                                                                                                                                                            specified
                                                                                                                                                          2'-10h                                                              M
                                                                                                                                                                                                                                                                               |3|Fr~
                                                                                                                                                          —I                  Specify
                                                                  (Specify                            |                                           A
                                                                                                                                                                              fasteners                                                                                        EE
                                                                  fasteners                                                                                                   and spacing.
                                                                  land spacing.)

                                                                                                                                                                                                                                                                               CY/ A WIHDOY/i'Dnons DESIGN,




                                                                                                                                                                                                                                                                                           cr

                                                                                                                                                                                                                                                                                        IIIIE,
                                                                                                                                                                                                                                                                                        CITY TECH


                                                                                                                                                                                                                                                                                           BU&DMG
                                                                                                                                                                                                                                                                               aSJAYSIRIETBIIOOKEYMJIY I IJOI




                                                                                                                                                                                                                                                                                         Br
                                                                                                                                                                                                                                                                                  Yijyy"
                                                                                                                                                                                                                              |Wf 1 . 3. & 8, ALT 1st Review 201 4 -1 0-09 1
                                                                                                                                                                                                                                  Submittal 084413-020-01


WCC 004606
                              Case 1:20-cv-01006-GHW Document 128-19 Filed 07/23/21 Page 9 of 9



                                                                                                                                                                                                     leview Response Received
                                                                                                                                                                                                     F. J. Scume Construe Uon




                                                                                                                                                 0

                                                                                                                                                 A




                                                                                                                                                 I.
                                                                                        5~




                                                                     I




                                  R
                                  I
                                                                                                          ji
                                  ii
                                                                     i




                                                                                                                                                      Specify .-ill
                                                                                             I
                                                                                                                                                      screws and
                                                                         X:                      u                                                    spncinrjs.



                              s                                                                                                                                 *




                                       i
                                                                                                                                                                                    (SG371
             BV Y/CC          1
                                                   I"


                              1
                                                                                                                                                                                                     8

                              I
                              I
                                                          !?
                                                                 _?L
                                                 -&W4P.
                              I
                                                                              r_
                              1                                                                  Bottom of this condition shows glass sitting
                              i                                                                  on roof beam (which wo believe is correct.)                                                              "i
                                                                                                 Movement must bo accommodated in this
                              i                                                                  connection.
                              w
                                                                                                 See deflections of roof beam
                       rjii                                                                                                                                                                          =F
                                                                                   -f
                                                                                                                                                l-                        BY VVCC
                                                                                                                                                                                    (EMD
                                                                                                                                                                                                     CONSTRUCTION

                                                                                                                                                            -                                        MVWltSTTSKT

                                                                     iii J7                                                                                                                          NEWYOPXW' TOM


                                           I£_


                                            ME
                                                                                                                                                                          BY UCC
                                                                                                                                                                                    (Ml              IS
                                                                                                                                                                                                                        EE™
                                            cm




                                                                                                                                                                                                            ' TTTlEi
                                                               tfr
                                                                                                                                                                                                             CITY '
                                                                                                                                                                                                             ACADEMIC
                                                                                                     _L                                                                                                        BUHDWG




                                                                                                                                                                                                         OCT«lOfCimWtY«a




                                                                                                                                                                                       A              JX i T
                                                                                                                                                       WT1 . 3. & 8. ALT 1st Review 201 4-10-09 1
                                                                                                                                                      jSubmillal 08441 3-020-01                 j.
WCC 004607
